50 N.W.2d 103 (1951)
154 Neb. 872
SHIPLEY
v.
SHIPLEY.
No. 33033.
Supreme Court of Nebraska.
November 23, 1951.
Burbridge & Burbridge, Omaha, for appellant.
Frost, Peasinger & Meyers, Omaha, for appellee.
Heard before SIMMONS, C. J., and CARTER, MESSMORE, YEAGER, CHAPPELL, WENKE, and BOSLAUGH, JJ.
MESSMORE, Justice.
The plaintiff filed a petition in the district court to modify a decree of divorce. The defendant, cross-petitioner, demurred to the petition. The demurrer was sustained. The plaintiff appeals.
The ruling on the demurrer was not followed by a judgment of dismissal nor any order showing final disposition of the case.
In Larson v. Sloan, 77 Neb. 438, 109 N.W. 752, this court held: "An order sustaining a general demurrer to a petition, not followed by a judgment of dismissal or other *104 final disposition of the case, is not a final order or judgment, and is not reviewable in this court." See, also, Miller v. Burlington & M. R. R. Co., 7 Neb. 227; State ex rel. Sorensen v. State Bank of Omaha, 131 Neb. 223, 267 N.W. 532; Cozad Ditch Co. v. Central Nebraska Public Power & Irrigation Dist., 132 Neb. 547, 272 N.W. 560; State ex rel. Johnson v. Consumers Public Power Dist., 142 Neb. 114, 5 N.W.2d 202; Section 25-1902, R.R.S.1943.
For the reason given herein, the plaintiff's appeal is dismissed.
Dismissed.